Gould, J.
Case was appealed from the Justices’ Court to the District Court, and must be dismissed for want of jurisdiction. In more than one decision at the late Tyler session, we have followed the case of Nichols v. Poge (34 Texas, 333), and other decisions, holding that the judgment of the District Court is, in such cases, final.
It is not professed to discuss the question, but simply to announce that it has been maturely considered, and that we regard it as settled.
The case is dismissed.
Dismissed.